DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 8/1/2022.  Since the previous filing, claims 12, 22 and 25 have been amended, claims 2 and 4-11 have been cancelled and claims 27-35 have been added.  Thus, claims 12 and 14-35 are pending in the application.
In regards to the previous claim objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous 102 rejections, applicant’s has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 22-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolmie (US 2013/0192595) in view of Iobbi (US 2006/0225737).
Regarding claim 12, 22 and 25 Tolmie discloses an additive gas delivery apparatus for delivery of additive gas to inspirational gas to be delivered to a patient, comprising (Par. [0069]; Fig. 4, (breathing gas flow (401), therapeutic gas (402)) a gas administrator having a user interface to enter a dosing setting for the additive gas (Par. [0039] discloses an input device to set a dosage of nitric oxide); an additive gas regulator configured to regulate a flow of the additive gas (Par. [0040] discloses calculating a concentration of nitric oxide gas and regulating the system to provide concentration; Par. [0069]); a controller coupled to the additive gas regulator and to an input to receive a monitored signal representing a value of a monitored parameter of an inspiratory gas flow of the inspirational gas to the patient and the entered dosing setting, wherein the controller is configured to (Par. [0039] - Par. [0041]); determine a presence of the signal at an input of the gas delivery apparatus (Par, [0069] and Fig. 4 disclose measuring a flow of therapeutic gas) determine a dose of the additive gas to be added to the inspirational gas based on the signal (Par. [0069]; Fig, 4 disclose determining a calculated does of nitric oxide}, switch the dosing setting of the additive gas to a backup dosing setting in response to the value of the monitored parameter being outside the range of valid values: and control the additive gas regulator to regulate the flow of the additive gas according to the determined dose, and if the dosing setting is switched to the backup dosing setting, according to the backup dosing setting (Par. [0069]; Fig. 4 discloses determining the measured flow is below a predetermined limit and adjusting the flow of breathing gas and/or desired nitric oxide concentration).
Tolmie further discloses a non-transitory, computer-readable data storage medium encoded with programming instructions, said storage medium being loaded into a processor of an additive gas delivery apparatus (Par. [0041] -Par. [0043]).
Tolmie does to disclose switching a dosing setting of the additive gas to a backup dosing setting in response to determining the signal representing the value of said at least one monitored parameter was not received at the input, indicating a disrupted signal in which the value of said at least on monitored parameter is not received.
However, Iobbi teaches a device and method of regulating an additive gas (abstract) including switching a dosing setting of the additive gas to a backup dosing setting in response to determining the signal representing the value of said at least one monitored parameter was not received at the input, indicating a disrupted signal in which the value of said at least on monitored parameter is not received (detection of error signal triggers a change in delivery of additive gas to a default setting, paragraph 31 line 6-7 and claims 6 and 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolmie to be capable of switching a dosing setting of the additive gas to a backup dosing setting in response to determining the signal representing the value of said at least one monitored parameter was not received at the input, indicating a disrupted signal in which the value of said at least on monitored parameter is not received as taught by Iobbi as this would allow the device to provide a preset baseline dosage in the event that an error is detected instead of the expected signal parameters to ensure safety of the patient and the maintenance of their treatment until the error can be corrected.
Regarding claims 23, 24 and 26, Tolmie in view of Iobbi teaches the device and method of 12, 22 and 15 and Tolmie further discloses the controller is further configured to set the dosing setting of the additive gas to the backup dosing setting based on a patient type and/or flow sensor type (Par. [0048] discloses adjusting the limits based on the flow sensor or the patient being treated).
Regarding claim 27, Tolmie in view of Iobbi teaches the device of claim 25 and Tolmie further discloses a flow sensor configured to sense an inspiratory gas flow from a breathing apparatus and provide the monitored signal representing the monitored parameter to the controller (Par. [0035] discloses two flow sensors to measure the flow of breathing gas from the delivery system and measure a flow of therapeutic gas; Par. [0069] and Fig. 4).
Regarding claim 28, Tolmie in view of Iobbi teaches the device of claim 25 and Tolmie further discloses the controller is configured to switch to a backup dosing setting that is constant (Par. [0069] discloses adjusting the nitric oxide to ensure the concentration of the flow of nitric oxide is within a predetermined limit and thus the setting is constant).
Regarding claim 29, Tolmie in view of Iobbi teaches the device of claim 25 and Tolmie further discloses the controller is configured to switch to a backup dosing setting that is a regulated dosing setting based on a measured concentration of the additive gas in a gas mixture of inspirational gas and additive gas (Par, [0040] discloses calculating a concentration of nitric oxide gas and regulating the system to provide concentration; Par, [0069]).
Regarding claim 30, Tolmie in view of Iobbi teaches the device of claim 25 and Tolmie further discloses a sample line connectable to an inspiratory line from the breathing apparatus downstream of an additive gas outlet to be connected to the inspiratory line (Fig. 2 sample line (213) downstream of injector module (203) and inspiratory line (212)) and sensor configured to sense concentration of the additive gas from a sample of the inspirational gas mixed with the additive gas, the controller is configured to set the dosing setting of the additive gas to the backup dosing setting In response to the concentration being outside a range of valid values of concentration (Par. [0069]).
Regarding claim 31, Tolmie in view of Iobbi teaches the device of claim 25 and Tolmie further discloses to set the backup dosing setting of the additive gas to a dosing setting determined based on average dose delivered during a predetermined number of patient inspirations and a sensed value of the monitored parameter after initiation of the backup dosing setting (Par, [0019] discloses an average dose based on previous dosages: Par. [0069] discloses continually sensing nitric oxide concentration).
Regarding claim 32, Tolmie in view of Iobbi teaches the device of claim 25 and Tolmie further discloses a first sensor input configured to receive the signal representing the monitored parameter, which is an inspiratory gas flow from a breathing apparatus and a second sensor input for connection to a sample line connectable to an inspiratory line from the breathing apparatus downstream of an additive gas outlet to be connected to the inspiratory line (Par. [0035] discloses two flow sensors to measure the flow of breathing gas from the delivery system and measure a flow of therapeutic gas: Par. [0069] and Pig. 4), wherein the second sensor input is connected to a gas analyzer configured to sense the concentration of the additive gas from a sample of the inspirational gas mixed with the additive gas (Par. [0062] -Par. [0064] and Par. [0069] wherein the is configured to first set the dosing setting of the additive gas to a predetermined backup dosing setting based on 4 constant flow of inspirational gas from the breathing apparatus for a first set of inspirations (Par. [0010]), and then increase the dosing setting until a desired concentration indicated by a signal received at the second sensor input is reached (Par. [0062] - Par. [0064] and Par. [0068] – Par. [0069] discloses an alert if the concentration is too low and to adjust the nitric oxide concentration).
Regarding claim 33, Tolmie in view of Iobbi teaches the device of claim 25 and Tolmie further discloses the additive gas is NO gas (Par. [0069]).
Regarding claim 35, Tolmie in view of Iobbi teaches the device of claim 25 and Tolmie further discloses a gas delivery system comprising: a breathing apparatus connectable to a patient via a breathing apparatus circuit and configured to provide breathing gas to said patient via an inspiratory line of said breathing apparatus circuit, and an additive gas delivery apparatus configured to be detachably connected to said inspiratory line and to deliver additive gas into the breathing gas within inspiratory line for subsequent delivery of an additive gas containing breathing gas mixture to said patient (Par. [0010]; Par. [0035] - Par. [0036]; Par. [0064] - Par. [0064] and Par. 0069]; Fig. 2 shows breathing apparatus (not labeled}, patient interface (214), 202, (203) and (204) detached from the system and thus detachable).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Tolmie (US 2013/0192595) in view of Iobbi (US 2006/0225737).
Regarding claim 34, Tolmie in view of Iobbi teaches the device of claim 25 and Tolmie discloses the monitored parameter comprises a concentration of NO gas in a mix of the inspirational gas and the additive gas, and said range of valid values is in a concentration of 40 ppm (Par. [0051], Par. [00821] Par. [0069]), 
Tolmie does not explicitly disclose the nitric oxide concentration range to be between 1-40 ppm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tolmie to incorporate a range of 1-40 ppm of NO.
The skilled artisan would have been motivated to make the modification as one would reasonably try the workable range.
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 14, the prior art is not found to teach alone or in combination the specific features of “a gas backup module for a second operational mode and having an inlet for the additive gas, an integrated inlet for a gas for oxygenating said patient, a backup line, and an integrated backup outlet, the gas backup module being configured to add the additive gas to a patient in case of malfunction of delivery of additive gas from the gas administration module, wherein the inlet for the additive gas and the integrated inlet are connected to the backup line to mix the additive gas and the gas oxygenating the patient to a set concentration of additive gas in the gas mixture at the integrated backup outlet”.
Claims 15-21 are also indicated as allowable due to their dependency upon an allowable independent claim.
Response to Arguments
In regards to the arguments concerning independent claims 25, 12 and 22, these arguments concern the amendments made to the claims and are addressed above in new rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785